1    Amy Lynn Bennecoff Ginsburg (275805)
2
     Kimmel & Silverman, P.C.
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorneys for Plaintiff
6

7
                     UNITED STATES DISTRICT COURT
8              FOR THE NORTHERN DISTRICT OF CALIFORNIA
9
                                         )
10   ANGENORA COLLINS,                   )   Case No.: 4:19-cv-06152-HSG
                                         )
11
                Plaintiff.               )   ORDER GRANTING
12                                       )   PLAINTIFF’S UNOPPOSED
          v.                             )   REQUEST TO APPEAR
13                                       )   TELEPHONICALLY AT
14   NAVIENT SOLUTIONS, LLC,             )   JANUARY 7, 2020 CASE
                                         )   MANAGEMENT CONFERENCE
15                Defendant.             )
                                         )   Date: January 7, 2020
16
                                         )   Time: 2:00 p.m.
17                                       )   Court: Oakland Courthouse
                                         )          1301 Clay Street
18
                                         )          Courtroom 2, 4th Floor
19                                       )          Oakland, CA 94612
                                         )
20                                       )   Hon. Haywood S. Gilliam, Jr., U.S.D.J.
21
                                         )
                                         )   Complaint Filed: September 27, 2019
22                                           Trial Date:      TBD
23
          This Court has received the Plaintiff’s Unopposed Request to Appear
24
     Telephonically at the January 7, 2020, Case Management Conference, and good
25



                                         -1-
1    cause being shown, the unopposed request is GRANTED. Plaintiff’s counsel
2
     may appear at the January 7, 2020, scheduling hearing at by telephone. Counsel
3
     shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
4

5    appearance.
6

7          IT IS SO ORDERED.
8

9                                          ______________________________
10
                                           Hon. Haywood S. Gilliam, Jr.
                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                            -2-
